NEWS RELEASE For Immediate Release November 10, 2009 Canwest Limited Partnership and its senior lenders continue discussions relating to a potential financial restructuring WINNIPEG – Canwest Global Communications Corp. (“Canwest”) announced today that its subsidiary, Canwest Limited Partnership (“Canwest LP”),and its lenders under its senior secured credit facilities, continue discussions regarding the framework for a potential financial restructuring. As previously announced on September 10, 2009, Canwest LP and its senior lenders had entered into a forbearance agreement under which, the senior lenders had agreed not to enforce their rights under the senior secured credit facilities arising from Canwest LP’s previously announced defaults prior to October 31, On October 30, 2009, Canwest LP and its senior lenders agreed to extend this forbearance date to November 9, 2009. Canwest LP and its senior lenders are in discussions regarding a further extension of the forbearance period. Canwest LP owns and operates 12 daily newspapers, 23 community newspapers, more than 80 online operations as well as other publications and national services and owns the National Post. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest.
